Citation Nr: 0516399	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-03 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code, for multiple periods from August 1997 to 
December 2000.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The veteran was notified in an April 6, 2000, letter of 
an April 3, 2000, rating decision that awarded basic 
eligibility to DEA benefits effective March 17, 2000.

2.  Even assuming an informal claim for DEA benefits was 
received in October 2000, a formal claim for DEA benefits was 
not received within one year of the April 6, 2000, 
notification.


CONCLUSION OF LAW

The criteria are not met for a retroactive award of DEA 
benefits under Chapter 35, Title 38, of the United States 
Code.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.1029, 
21.1030, 21.1031, 21.1032 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

It also is important to bare in mind, however, that even the 
VCAA has limitations.  VA must balance the duties to notify 
and assist against the futility of requiring VA to develop a 
claim if there is no reasonable possibility that the 
assistance would help in substantiating the claim.  Thus, 
when the law as mandated by statute and regulations, and not 
the evidence, is dispositive of a claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002), citing Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Here, it is the law that is dispositive and, thus, the VCAA 
is inapplicable.

Background

An April 3, 2000, rating decision granted an increase from a 
50 percent disability rating for post-traumatic stress 
disorder (PTSD) to 70 percent and granted a total disability 
rating based on individual unemployability (TDIU), both 
effective September 5, 1996.  Also, basis eligibility for DEA 
benefits was granted effective March 17, 2000, the date of a 
VA psychiatric examination when it was determined the veteran 
was permanently and totally disabled.  He was notified of 
that rating decision in an April 6, 2000 RO letter.  That 
letter also indicated he was being paid additional benefits 
for his spouse and child, and that he must notify the RO if 
there was any change in the status of his dependents.

Received on October 11, 2000, was a Statement in Support of 
Claim 
(VA Form 21-4138).  The veteran's form was dated October 3, 
2000, and it indicated:

Please adjudicate the attached letter from Broome 
Community College, Office of the Registrar [] 
advising my daughter ... has been in attendance at 
the college, with my daughter's claim for 
educational benefits retroactive to date 8/1997 - 
12/2000.  

Please advise me of your actions taken in this 
matter.

Attached to the veteran's VA Form 21-4138 was a letter dated 
September 27, 2000, from the Office of the Registrar of 
Broome Community College stating that "[t]his letter is to 
confirm that [the veteran's daughter] has been in attendance 
at Broome Community College since 8/97 - 12/2000."

Apparently in response, on October 23, 2000, the RO sent the 
veteran a letter stating that additional benefits for his 
spouse and child had been included in his award.  Continued 
payments for his daughter were based on school attendance 
until January 1, 2001.

Also on file are two copies of an Enrollment Certification 
(VA Form 22-1999), both dated July 11, 2002, and received on 
July 29, 2002, confirming the veteran's daughter's enrollment 
at Broome Community College from August to December 1997, 
January to May 1998, August to December 1998, January to May 
1999, August to December 1999, January to May 2000, and 
September to December 2000.

On file, as well, is a copy of an undated Application for 
Survivors' and DEA (VA Form 22-5490), signed by the veteran 
and apparently received on July 29, 2002, indicating there 
had been no prior application for education benefits for his 
daughter.

In response, in August 2002 the RO sent the veteran's 
daughter an application that she was requested to sign, date, 
and return to the RO.

On September 20, 2002, an Application for Survivors' and DEA 
(VA Form 22-5490), signed by the veteran, was received 
indicating there had been no prior application for education 
benefits for his daughter.

A Certificate of Eligibility dated October 16, 2002, was sent 
to the veteran's daughter certifying that she was entitled to 
benefits for an approved program of education or training 
under the DEA Program.  She had 45 months of full time 
benefits.  The child of a veteran found to be permanently and 
totally disabled could choose the date to begin benefits.  
She could choose (1) March 17, 2000, which was the date her 
father became permanently and totally disabled, or (2) April 
6, 2000, which was the date VA told her father he was 
permanently and totally disabled.  She was notified that the 
ending date for using her benefits was eight years after the 
date she chose and generally she could not use any remaining 
benefits for training on or after her ending date.  She was 
cautioned that, since she did not apply within one year of 
the date of the veteran's rating of April 3, 2000, VA could 
only pay retroactive benefits back one year from the date of 
receipt of her application, which was on August 28, 2002.  So 
retroactive payment could only be back to August 28, 2001.

An Application for Survivors' and DEA (VA Form 22-5490), 
signed by the veteran, was received in March 2003 indicating 
there had been no prior application for education benefits 
for his daughter.

Duplicates of the Enrollment Certification (VA Form 22-1999), 
dated in July 2002, were received in March 2003 documenting 
the veteran's daughter's enrollment at Broome Community 
College from August 1997 to December 2000.

A duplicate of the veteran's VA Form 21-4138 received in 
October 2000 was received in March 2003.

In a Statement in Support of Claim (VA Form 21-4138) dated 
February 27, 2001, but received in March 2003, the veteran 
requested that his daughter's education benefits be paid 
directly to her.

Also received in March 2003 was a letter from the veteran's 
representative stating there had been repeated correspondence 
about the veteran's daughter, but there had been no [VA] 
action.  It was stated that correspondence dated February 27, 
2001, clearly showed her intent to apply for education 
benefits, but VA took no action.  Attached were copies of 
letters from May 2002 to January 2003.  Also attached was a 
copy of the letter dated September 27, 2000 from the Office 
of the Registrar of Broome Community College.

The May 2003 RO decision at issue that was appealed informed 
the veteran's daughter that education benefits for attending 
Broome Community College from August 1997 to December 2000 
were denied because the earliest date of eligibility for 
these education benefits was August 28, 2001.  The RO said VA 
regulations prohibited authorization of benefits prior to 
that date.  The RO further stated that a claim had to be 
filed within one year of the date of the rating to obtain 
retroactive benefits back further than one year.  In this 
case the rating was on April 3, 2000, but a claim was not 
filed until August 28, 2002.  So benefits could only be 
authorized from August 28, 2001.



Governing Laws and Regulations

In order for an eligible individual to claim educational 
assistance for pursuit of a program of education, the 
individual must file a formal claim.  38 C.F.R. § 21.1030 
(2004).  

38 C.F.R. § 21.4131(a)(1)(ii) addresses the commencing date 
for awards of educational assistance allowance and provides 
that if the award is the first award of educational 
assistance for the program of education the veteran or 
servicemember is pursuing, the commencing date of the award 
of educational assistance is one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b).  

38 C.F.R. § 21.1029 provides definitions for abandoned claim, 
date of claim, formal claim, and informal claim and states 
that:   

(b) Date of claim.  The date of claim is the date on 
which a valid claim or 
application for educational assistance is considered to 
have been filed with 
VA, for purposes of determining the commencing date of 
an award of that 
educational assistance. 
(1) If an informal claim is filed and VA receives a 
formal claim 
within one year of the date VA requested it, or 
within such other 
period of time as provided by § 21.1032, the date 
of claim, subject to 
the provisions of paragraph (b)(3) of this section, 
is the date VA 
received the informal claim. 
(2) If a formal claim is filed other than as 
described in paragraph 
(b)(1) of this section, the date of claim, subject 
to the provisions of 
paragraph (b)(3) of this section, is the date VA 
received the formal 
claim. 
(3) If a formal claim itself is abandoned and a new 
formal or 
informal claim is filed, the date of claim is as 
provided in paragraph 
(b)(1) or (b)(2) of this section, as appropriate.  
(c) Formal claim.  A claim is a formal claim when the 
claimant (or his or 
her authorized representative) files the claim with VA, 
and- 
(1) The claim is a claim for- 
(i) Educational assistance; 
(ii) An increase in educational assistance; or 
(iii) An extension of the eligibility period 
for receiving 
educational assistance; and 
(2) If there is a form (either paper or electronic) 
prescribed under 
this part, the claim is filed on that form. 
(d) Informal claim.  
(1) If a form (either paper or electronic) has been 
prescribed under 
this part to use in claiming the benefit sought, 
the term informal 
claim means- 
(i) Any communication from an individual, or 
from an 
authorized representative or a Member of 
Congress on that 
individual's behalf that indicates a desire on 
the part of the 
individual to claim or to apply for VA-
administered 
educational assistance; or 
(ii) A claim from an individual or from an 
authorized 
representative on that individual's behalf for 
a benefit 
described in paragraph (c)(1)(i) of this 
section that is filed in a 
document other than in the prescribed form. 
(2) If a form (either paper or electronic) has not 
been prescribed to use in claiming the benefit 
sought, the term informal claim means any 
communication, other than a formal claim, from an 
individual, or from an authorized representative or 
a Member of Congress on that individual's behalf 
that indicates a desire on the part of the 
individual to claim or to apply for VA-administered 
educational assistance. 
(3) When VA requests evidence in connection with a 
claim, and the claimant submits that evidence to VA 
after having abandoned the claim, the claimant's 
submission of the evidence is an informal claim. 
(4) The act of enrolling in an approved school is 
not an informal claim. 
(5) VA will not consider a communication received 
from a service organization, an attorney, or agent 
to be an informal claim if a valid power of 
attorney, executed by the claimant, is not in 
effect at the time the communication is written. 

38 C.F.R. § 21.4131(d)(1)(ii) (2004), however, provides that 
if a DEA award was the first award of educational assistance, 
payment of such benefits is prohibited beyond one year prior 
to the date of claim.  See 38 C.F.R. § 21.4131(d)(1)(ii) 
(2004).  

38 C.F.R. § 21.1031 addresses VA responsibilities when a 
claim for DEA is filed and states that:  

(a) VA will furnish forms.  VA will furnish all 
necessary claim forms, instructions, and, if 
appropriate, a description of any supporting 
evidence required upon receipt of an informal 
claim.

(b) Request for additional evidence.  If a formal 
claim for educational assistance is incomplete, or 
if VA requires additional evidence or information 
to adjudicate the claim, VA will notify the 
claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and 
of the time limit provisions of Sec. 21.1032(a).



38 C.F.R. § 21.1032 addresses time limits and states that: 

The provisions of this section are applicable to informal 
claims and formal claims. 

(a) Failure to furnish form, information, or notice of 
time limit.  VA's failure 
to give a claimant or potential claimant any form or 
information concerning 
the right to file a claim or to furnish notice of the 
time limit for the filing of 
a claim will not extend the time periods allowed for 
these actions.

Analysis

DEA benefits are sought here for a period of several years 
prior to the veteran's having been determined to be 
permanently and totally disabled, effective March 17, 2000, 
as well as prior to the notification of April 6, 2000.  
38 C.F.R. § 21.4131(d)(1)(ii) limits the first award of DEA 
benefits to no more than one year prior to the date of claim.  
See 38 C.F.R. § 21.4131(d)(1)(ii) (2004).

It is undisputed that a formal claim was received in July 
2002.  The letter in February 2001, however, was not received 
by VA until March 2003.  Thus, DEA benefits for any portion 
of the periods being claimed, from August 1997 to December 
2000, can only be awarded if there was a formal claim 
received within one year of such period.  Unfortunately, 
there was not.

Correspondence received in October 2000 may be accepted as an 
informal claim.  And 38 C.F.R. § 21.1031 requires that VA 
furnish all necessary claim forms and information for 
completing the form.  But 38 C.F.R. § 21.1032(a) specifically 
states that VA's failure to provide a potential claimant any 
form or information concerning the right to file a claim, or 
furnish notice of the time limit for filing a claim, will not 
extend the time period for doing so.

So although the veteran filed an informal claim for DEA 
benefits within one year of being determined to be 
permanently and totally disabled, and also within one year of 
the April 6, 2000, notification letter, no formal claim was 
received within one year of either of those dates.  Since 
retroactive benefits are limited to a period of one year 
prior to receipt of the July 2002 formal claim, the periods 
of enrollment being claimed from August 1997 to December 2000 
do not fall within the one year prior to July 2002.

38 C.F.R. § 3.155(a) provides in pertinent part that "[u]pon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim."

The failure to consider evidence that may be construed as an 
earlier application or claim, formal or informal, which would 
have entitled the claimant to an earlier effective date is 
error.  Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992) 
and Lalonde v. West, 12 Vet. App. 377, 380 (1999).

Nevertheless, 38 C.F.R. § 21.1032(a) is more specific than 
38 C.F.R. § 3.155(a) and is applicable especially to DEA 
claims - which is the particular type of claim now in 
question.  38 C.F.R. § 21.1032(a) has the effect, 
essentially, of forgiving VA for not providing a formal claim 
for DEA benefits following receipt of an informal claim for 
DEA benefits.

The correspondence of October 2000 merely informed VA of the 
enrollment of the veteran's daughter in a community college.  
This information was then used to increase his disability 
compensation based on his daughter being a dependent, 
as reflected in the RO's October 2000 letter to him.



Merely informing VA of the enrollment of his daughter at the 
community college in question, however, did not absolve him 
of all future responsibility.  Indeed, 
see 38 C.F.R. § 21.1029(d)(4), where it states the act of 
enrolling in an approved school is not even an informal 
claim.  This, in turn, would mean there was no requirement 
that VA (and the RO, in particular) send the veteran a formal 
claim application for DEA benefits.  Moreover, even if the 
October 2000 correspondence is accepted as an informal claim, 
38 C.F.R. § 21.1032(a) specifically provides that upon 
receipt of an informal claim, the failure to forward a formal 
claim does not extend the time period for the filing of a 
formal claim.  So in either scenario, unfortunately, 
retroactive entitlement to DEA benefits is not warranted 
because the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for retroactive DEA benefits under Chapter 35, 
Title 38, of the United States Code, for multiple periods 
from August 1997 to December 2000, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


